                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                                       ORDER
        v.
                                                                    18-cr-111-jdp
 KEVIN M. LOCKHART,

                             Defendant.


       Defendant Kevin M. Lockhart is charged with one count of being a felon-in-

possession, contrary to 18 U.S.C. § 922(g)(1). He moved to quash his arrest and suppress

evidence derived from it. Dkt. 38. Magistrate Judge Crocker held an evidentiary hearing, Dkt.

59, after which the matter was briefed, Dkt. 48; Dkt. 52; Dkt. 56. Judge Crocker issued a

thorough Report and Recommendation that Lockhart’s motion be denied. Dkt. 57. Judge

Crocker made a few corrections in a text-only order issued shortly after the Report and

Recommendation itself. Dkt. 58.

       Pursuant to 28 U.S.C. § 636(b)(1) and this court’s standing order, I am required to

review de novo the objected-to portions of the Report and Recommendation. Objections were

due February 21, 2109. I received no objections. I have reviewed the transcript of the

hearing, the parties’ briefs, and the Report and Recommendation (with corrections). I see no

error in Judge Crocker’s conclusion that Lockhart’s arrest was supported by probable cause.

Accordingly, I adopt the Report and Recommendation as corrected.
                                       ORDER

      IT IS ORDERED that the magistrate judge’s Report and Recommendation, Dkt. 57,

as corrected in Dkt. 58, is ADOPTED, and defendant Kevin M. Lockhart’s motion, Dkt. 38,

is DENIED.

      Entered March 14, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          2
